818 F. Supp. 2d 1378 (2011)
IN RE: JPMORGAN CHASE MORTGAGE MODIFICATION LITIGATION.
MDL No. 2290.
United States Judicial Panel on Multidistrict Litigation.
October 11, 2011.
Before KATHRYN H. VRATIL, Acting Chair, FRANK C. DAMRELL, JR., BARBARA S. JONES, PAUL J. BARBADORO, and MARJORIE O. RENDELL, Judges of the Panel.

TRANSFER ORDER
KATHRYN H. VRATIL, Acting Chair.
Before the Panel:[*] Pursuant to 28 U.S.C. § 1407, plaintiffs in nine actions *1379 move to centralize this litigation in the Central District of California. This litigation currently consists of eleven actions pending in nine districts, as listed on Schedule A.[1] Plaintiffs in the remaining two actions join the motion. Plaintiffs in two actions suggest centralization in the District of Massachusetts, in the alternative. Responding defendants[2] do not oppose centralization, but suggest the District of Massachusetts as transferee district or, alternatively, the Northern District of California.
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization in the District of Massachusetts will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. These actions share factual questions arising out of allegations that Chase regularly fails to comply with the terms of the Home Affordable Modification Program (HAMP) and has breached contracts with the plaintiffs by failing to permanently modify plaintiffs' mortgages under HAMP or under other in-house loan modification programs. No party disputes centralization will eliminate duplicative discovery; prevent inconsistent pretrial rulings, including with respect to class certification; and conserve the resources of the parties, their counsel, and the judiciary. Centralization is also consistent with our decision in In re Bank of Am. Home Affordable Modification Program (HAMP) Contract Litig., 746 F. Supp. 2d 1359 (J.P.M.L.2010).
We are persuaded that the District of Massachusetts is the most appropriate transferee district. The first-filed action is pending in that district, and it has progressed well with the completion of a good amount of discovery. Moreover, defendants and some plaintiffs support centralization in this district.
IT IS THEREFORE ORDERED that pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the District of Massachusetts are transferred to the District of Massachusetts and, with the consent of that court, assigned to the Honorable Richard G. Stearns for coordinated or consolidated pretrial proceedings with the action pending there and listed on Schedule A.

SCHEDULE A
MDL No. 2290IN RE: JPMORGAN CHASE MORTGAGE MODIFICATION LITIGATION
Central District of California

Kiersten Hajnal, et al. v. Chase Home Finance, LLC, et al., C.A. No. 2:11-06025

Kelly Turbeville, et al. v. JPMorgan Chase Bank, N.A., et al., C.A. No. 8:10-01464

Jean C. Wilcox, et al. v. EMC Mortgage Corporation, et al., C.A. No. 8:10-01923
Southern District of California

Dianna Montez, et al. v. Chase Home Finance, LLC, et al., C.A. No. 3:11-00530

*1380 Southern District of Florida


Mindy B. Senter, et al. v. JPMorgan Chase Bank, N.A., et al., C.A. No. 0:11-60308
District of Massachusetts

Ramiza Durmic, et al. v. JPMorgan Chase Bank, N.A., et al., C.A. No. 1:10-10380
District of Minnesota

Julie Karnes v. Chase Home Finance LLC, et al., C.A. No. 0:11-01574
District of New Jersey

Amy E. Keller v. JP Morgan Chase & Co., et al., C.A. No. 2:11-01791
Eastern District of Virginia

Michelle Bourdelais v. JP Morgan Chase & Co., C.A. No. 3:10-00670
Eastern District of Washington

Basilisa Pacheco, et al. v. EMC Mortgage Corporation, et al., C.A. No. 2:11-03002
Western District of Washington

Thomas Leopold, et al. v. Chase Home Finance LLC, et al., C.A. No. 2:11-00669
NOTES
[*]  Judge John G. Heyburn II and Judge W. Royal Furgeson, Jr. took no part in the decision of this matter.
[1]  A twelfth action pending in the Southern District of New York was originally included on the motion for centralization, but has since been dismissed. Additionally, the parties have notified the Panel that four additional related actions are pending in the Central District of California, the Eastern District of Missouri, the Southern District of New York, and the Southern District of Ohio. These actions are potential tag-along actions. See Rule 7.1, R.P.J.P.M.L.
[2]  JPMorgan Chase Bank N.A. on behalf of itself, as successor in interest to EMC Mortgage LLC, formerly known as EMC Mortgage Corp., as successor by merger to Chase Home Finance LLC, and Bear Stearns LLC (collectively Chase).